Citation Nr: 1824840	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with headaches and earaches, beginning October 23, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to July 1973, and was awarded the Silver Star and Purple Heart among other medals.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in pertinent part, granted service connection for TBI with headaches and earaches, assigning a 10 percent disability rating effective July 13, 2003.  By rating decision dated in July 2015, the effective date for the grant of service connection for TBI was changed to September 28, 2000.  The Veteran perfected an appeal of the May 2008 decision and the case was subsequently transferred to the RO in Indianapolis, Indiana.

The Veteran and his girlfriend testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  A transcript of the hearing is associated with the claims file.

In November 2014, the Board remanded the issue on appeal.  In June 2016, the Board denied a higher initial rating for TBI, both before and after October 23, 2008, the effective date of the change in regulations concerning the rating criteria for TBI.  To the extent that the June 2016 Board decision denied an initial disability rating greater than 10 percent for TBI, from October 23, 2008, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC). By memorandum decision dated in October 2017, the CAVC vacated the June 2016 Board decision and remanded the matter for further action pursuant to the memorandum decision.


FINDING OF FACT

In January 2018, the Board was notified that the appellant died earlier that month.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 



ORDER

The appeal is dismissed.




		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


